
	
		I
		112th CONGRESS
		1st Session
		H. R. 3026
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Matheson (for
			 himself and Mr. Bilbray) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  improve the safety of drugs.
	
	
		1.Short titleThis Act may be cited as the
			 Safeguarding America’s Pharmaceuticals
			 Act of 2011 .
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Destruction of counterfeit drugs offered for
				import.
				Sec. 4. Interim provisions to assure the safety of the
				wholesale distribution of prescription drugs.
				Sec. 5. Unique standardized numerical identifiers for each
				prescription drug.
				Sec. 6. Prescription drug identification and tracking
				system.
				Sec. 7. Uniform national standards.
				Sec. 8. Requirements for licensure of wholesale
				distributors.
				Sec. 9. Injunctions; civil penalties.
				Sec. 10. State enforcement of Federal requirements.
				Sec. 11. Study on threats to domestic prescription drug supply
				chain.
			
		3.Destruction of
			 counterfeit drugs offered for importSection 801(a) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 381(a)) is amended—
			(1)in the third sentence—
				(A)by striking
			 or (2) such and inserting (2) such; and
				(B)by striking
			 or (3) such and inserting (3) such; and
				(C)by striking
			 or (4) such and inserting (4) such; and
				(D)by inserting
			  or (5) such article is a counterfeit drug, before then
			 such article shall be refused admission; and
				(2)in the last
			 sentence, by striking Clause (2) of the third sentence of this
			 paragraph and inserting Notwithstanding the preceding sentence,
			 the Secretary of the Treasury shall cause the destruction of any such article
			 refused admission if (1) the article is a drug, the article appears to be
			 adulterated, misbranded, or in violation of section 505, and the article has a
			 value less than $2,000 or such amount as the Secretary of Health and Human
			 Services may determine by regulation; or (2) the article appears to be a
			 counterfeit drug. Before causing the destruction of an article with a value
			 greater than $2,000 under the preceding sentence, the Secretary shall provide
			 notice and an opportunity for an informal hearing to the owner or consignee.
			 The Secretary of Health and Human Services shall retain a sample of any product
			 destroyed under the seventh sentence of this subsection and shall investigate
			 any counterfeit products so destroyed. Clause (2) of the third sentence of this
			 subsection.
			4.Interim
			 provisions to assure the safety of the wholesale distribution of prescription
			 drugs
			(a)In
			 generalSubsection (e) of section 503 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 353) is amended—
				(1)by striking
			 (e)(1)(A) and all that follows through the end of paragraph (1)
			 and inserting the following:
					
						(e)Regulation of
				wholesale distributors of prescription
				drugs
						;
				(2)by striking
			 paragraph (3);
				(3)by redesignating
			 paragraph (2) as paragraph (4) and moving the margin of such paragraph 2 ems to
			 the right; and
				(4)by inserting
			 before paragraph (4), as so redesignated by paragraph (3) of this subsection,
			 the following:
					
						(1)Interim
				provisions
							(A)DefinitionsExcept
				as otherwise provided, for purposes of this subsection—
								(i)for purposes of
				this paragraph and subsection (d) only, the term authorized distributor
				of record with respect to a prescription drug means a wholesale
				distributor that has a written agreement for such drug currently in effect with
				the drug’s manufacturer (as defined in clause (iv)(I) or (II)) to distribute
				such drug;
								(ii)the term
				co-licensed partner means one of two or more persons who has the
				right to engage in the manufacturing or marketing of a prescription
				drug;
								(iii)the term
				dispenser means a retail pharmacy, hospital pharmacy, or any other
				person authorized by law to dispense or administer prescription drugs;
								(iv)for purposes of
				this paragraph and subsection (d) only, the term manufacturer
				means, with respect to a prescription drug—
									(I)the person that
				holds the application approved under section 505 or the license issued under
				section 351 of the Public Health Service Act for the drug, or if the drug is
				not the subject of an approved application or license, the person identified on
				the original label of the drug as the manufacturer, distributor, or
				both;
									(II)a co-licensed
				partner of the person identified in subclause (I) that obtains the drug
				directly from the person identified in subclause (I) or (III);
									(III)a person that
				manufactures the prescription drug for the person identified in subclause (I)
				or (II);
									(IV)a third-party
				logistics provider operating on behalf of the person identified in subclause
				(I) or (II) that obtains the drug directly from the person identified in
				subclause (I), (II), or (III); or
									(V)the exclusive
				distributor of the person identified in subclause (I) or (II) that obtains the
				drug directly from the person identified in subclause (I), (II), or
				(III);
									(v)the term
				exclusive distributor means any person who contracts with another
				person to provide or coordinate warehousing, distribution, or other services on
				behalf of such person and who takes title to that person’s prescription drug,
				but who does not have general responsibility to direct the sale or disposition
				of that person’s prescription drug;
								(vi)the term
				prescription drug means a drug subject to subsection (b);
								(vii)the term
				third party logistics provider means a person that, by agreement
				with another person, is responsible for providing or coordinating distribution,
				warehousing, and related services with respect to a prescription drug on behalf
				of that person, but that does not take title to such drug and does not have
				general responsibility to direct the sale or distribution of the prescription
				drug;
								(viii)for purposes of
				subsection (d) and this subsection, the term wholesale
				distribution means the sale, purchase, trade, or delivery of a
				prescription drug between and within any State, but does not include—
									(I)intracompany
				sales, purchases, trades, or transfers of any prescription drug between members
				of an affiliated group (as that term is defined in section 1504 of the Internal
				Revenue Code);
									(II)the purchase or
				other acquisition by a hospital or other health care entity that is a member of
				a group purchasing organization of a drug for its own use from the group
				purchasing organization or from other hospitals or health care entities that
				are members of such organizations;
									(III)the sale,
				purchase, or trade of a drug or an offer to sell, purchase, or trade a drug by
				a charitable organization to a nonprofit affiliate of the organization to the
				extent otherwise permitted by law;
									(IV)the sale,
				purchase, or trade of a drug or an offer to sell, purchase, or trade a drug
				among hospitals or other health care entities that are under common
				control;
									(V)the sale,
				purchase, or trade of a drug or an offer to sell, purchase, or trade a drug for
				emergency medical reasons;
									(VI)the sale,
				purchase, or trade of a drug, an offer to sell, purchase, or trade a drug, or
				the dispensing of a drug under a prescription executed in accordance with
				subsection (b);
									(VII)the distribution
				of drug samples by a manufacturer’s representative or an authorized distributor
				of record’s representative;
									(VIII)the sale,
				purchase, or trade of blood or blood components intended for
				transfusion;
									(IX)drug returns,
				when conducted by a dispenser or wholesale distributor in accordance with the
				requirements of subparagraph (D);
									(X)the sale of
				minimal quantities of drugs by retail pharmacies to licensed practitioners for
				office use; or
									(XI)the sale,
				purchase, or trade of prescription drugs when such drugs are contained in
				sealed medical or surgical kits that have been assembled in a facility
				registered with the Food and Drug Administration as a device manufacturer under
				section 510(c) and such drug was purchased by the kit assembler directly from
				the manufacturer of such drug; and
									(ix)the term
				wholesale distributor means any person engaged in wholesale
				distribution, except a common carrier.
								(B)Manufacturer
				packing listThe manufacturer of a prescription drug shall
				provide to each wholesale distributor or dispenser to whom it delivers such
				drug a packing list or comparable document, in paper or electronic form, that
				identifies the proprietary and established names of the drug, the National Drug
				Code number of the drug, the strength of the drug, the container size of the
				drug, the number of containers of the drug, the lot number or numbers of the
				drug, the date of the transaction, and the names and addresses of the
				manufacturer and the person to whom the drug is being delivered.
							(C)Statement of
				distribution historyEach person engaged in wholesale
				distribution of a prescription drug (except a manufacturer that is engaged in
				the wholesale distribution of a prescription drug, or a wholesale distributor
				on whose behalf a manufacturer delivers a prescription drug directly to a
				dispenser) shall provide to each wholesale distributor or dispenser to whom
				such person delivers such a drug before, or at the time of, each wholesale
				distribution, one of the following:
								(i)Direct Purchase
				Pedigree
									(I)If the person
				providing the statement is an authorized distributor of record for such drug
				and purchased such drug directly from the manufacturer, a statement on the
				invoice, whether in paper or electronic form, stating that such person is an
				authorized distributor of record for such drug; and such person purchased the
				specific unit of the prescription drug directly from the manufacturer.
									(II)If the person
				providing the statement is a member of the affiliated group (as that term is
				defined in section 1504 of the Internal Revenue Code) of an authorized
				distributor of record that purchased such drug directly from the manufacturer,
				and such person obtained such drug from such authorized distributor of record
				directly or by means of one or more transactions involving only members of such
				affiliated group, a statement on the invoice, whether in paper or electronic
				form, identifying such authorized distributor of record; stating that such
				person is a member of the affiliated group (as that term is defined in section
				1504 of the Internal Revenue Code) of such authorized distributor of record;
				and stating that such authorized distributor of record purchased the specific
				unit of the prescription drug directly from the manufacturer.
									(ii)Standard
				PedigreeFor all situations not described in clause (i), a
				statement, whether in paper or electronic form, identifying each wholesale
				distribution of such drug, back to the authorized distributor of record for
				such drug or a member of the affiliated group (as that term is defined in
				section 1504 of the Internal Revenue Code) of such authorized distributor of
				record that provided one of the statements described in clause (i), or, if
				there is no such authorized distributor of record, back to the manufacturer of
				such drug, and including the following:
									(I)The proprietary
				and established names of the drug.
									(II)The drug’s
				National Drug Code number.
									(III)Strength.
									(IV)Container
				size.
									(V)Number of
				containers.
									(VI)The drug’s lot or
				control number or numbers.
									(VII)The business
				name and address of all parties to each prior transaction involving the drug,
				starting with the authorized distributor of record who provided the original
				statement of distribution history required under clause (i) or, if there is no
				such authorized distributor of record, back to the manufacturer of such
				drug.
									(VIII)The date of
				each previous transaction involving such drug, back to the authorized
				distributor of record who provided the original statement of distribution
				history required under clause (i) or, if there is no such authorized
				distributor of record, back to the manufacturer of such drug.
									(D)Returns
								(i)In
				generalSubject to the succeeding provisions of this
				subparagraph, a wholesale distributor or dispenser may return prescription
				drugs to a wholesale distributor, manufacturer, or a person acting on behalf of
				the wholesale distributor or the manufacturer.
								(ii)DrugsAny
				return of a drug to a distributor, manufacturer, or other person under clause
				(i) shall be documented on the same pedigree as the transaction that resulted
				in the receipt of the drug by the wholesale distributor or dispenser returning
				it.
								(iii)ExceptionClause
				(i) shall not apply to the sale or transfer from a retail pharmacy, mail order
				pharmacy, or non-wholesaling pharmacy warehouse of expired, damaged, returned,
				or recalled prescription drugs to the original manufacturer, the originating
				wholesaler, or to a third party returns processor.
								(iv)Terms and
				conditionsA wholesaler or
				manufacturer shall receive prescription drug returns from a pharmacy or other
				person authorized to administer or dispense drugs or non-wholesaling pharmacy
				warehouse pursuant to the terms and condition of the agreement between the
				wholesaler or manufacturer and the pharmacy or non-wholesaling pharmacy
				warehouse. Returns of expired, damaged, recalled, or otherwise non-saleable
				pharmaceutical products shall be distributed by the receiving wholesaler only
				to either the original manufacturer or a third party returns processor. Returns
				of prescription drugs, saleable or otherwise, shall not be subject to clause
				(ii) so long as they are also exempt from the pedigree requirement of the most
				current applicable prescription drug marketing guidance of the Food and Drug
				Administration. Both licensees under this Act and pharmacies or other persons
				authorized to administer or dispense prescription drugs shall be accountable
				for administering their returns process and ensuring that the aspects of this
				operation are secure and do not permit the entry of unadulterated, counterfeit,
				or misbranded product into the prescription drug supply chain.
								(E)List of
				authorized distributors of recordEach manufacturer described in
				subclause (I) or (II) of subparagraph (A)(iv) of a prescription drug
				shall—
								(i)maintain a list of
				the authorized distributors of record of such drug at its corporate
				offices;
								(ii)make such list
				publicly available, including placement on its Internet website; and
								(iii)update such list
				not less than once a month.
								(F)ApplicabilityThe
				requirements of this paragraph shall not apply with respect to any prescription
				drug that is subject to a requirement under paragraph (3) for an effective drug
				identification and tracking system based on standardized numerical
				identifiers.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect 180
			 days after the date of enactment of this Act.
			5.Unique
			 standardized numerical identifiers for each prescription drug
			(a)In
			 generalSubsection (e) of section 503 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 353), as amended by section 4, is amended by
			 inserting after paragraph (1) the following:
				
					(2)Standardized
				drug identifiers
						(A)Announcement of
				development of standardized numerical identifierNot later than
				March 27, 2012, the Secretary shall announce the development of a standardized
				numerical identifier under section 505D(b)(2) by means of a notice published in
				the Federal Register.
						(B)Requirement
							(i)In
				generalExcept as provided in
				subparagraph (C), each manufacturer or repackager of a prescription drug shall
				apply in accordance with this subparagraph a standardized numerical identifier
				that is unique to each unit (namely, a package from which the drug may be
				repackaged or dispensed) of the drug—
								(I)to at least 50
				percent of its drugs not later than January 1, 2015; and
								(II)to all of its
				drugs not later than January 1, 2016.
								(ii)Application of
				identifierThe identifier shall be applied by the manufacturer or
				repackager (in which case the serialized number shall be linked to the
				numerical identifiers applied by the manufacturer). Each manufacturer shall
				notify the Food and Drug Administration of the serialized drugs and the
				measures used in designating its drugs to be serialized and shall include in
				the notification the technology to be used for the standardized numerical
				identifier.
							(iii)Methodology
				for applying 50 percent testThe manufacturer or repackager shall
				elect, and notify the Secretary, of which of the following 3 methods the
				manufacturer or repackager will use for applying the 50 percent requirement of
				clause (i)(I):
								(I)Unit volume.
								(II)Product package
				(SKU) type.
								(III)Drug product
				family.
								(C)ExceptionThe
				requirement of subparagraph (B) shall not apply to the following classes of
				prescription drugs:
							(i)Radioactive drugs or radioactive biological
				products (as defined in section 600.3(ee) of title 21, Code of Federal
				Regulations) which are regulated by the Nuclear Regulatory Commission.
							(ii)Intravenous
				products used to maintain the equilibrium of water and minerals in the
				body.
							(iii)Drugs that are
				placed in a sealed package with a medical device or medical supplies at the
				point of first shipment into commerce by the manufacturer if—
								(I)the package
				remains sealed until the drug or device is used; and
								(II)the drugs and the
				device or supplies are used only for surgical purposes.
								(iv)Products that are intended for irrigation
				or reconstitution, as well as sterile water, whether intended for those
				purposes or for injection.
							(v)Intravenous
				products that, by their formulation, are intended for the replenishment of
				fluids and electrolytes, such as sodium, chloride, and potassium, calories,
				such as dextrose and amino acids, or both.
							(D)Secretarial
				waiver authority in case of public health emergenciesThe Secretary of Health and Human Services
				may waive the application of the requirement of subparagraph (B) in the case of
				a public health
				emergency.
						.
			(b)ValidationParagraph
			 (2) of section 505D(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355e) is amended by striking validation,.
			6.Prescription drug
			 identification and tracking systemSubsection (e) of section 503 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 353), as amended by section 5, is
			 amended by inserting after paragraph (2) the following:
			
				(3)Effective drug
				identification and tracking system
					(A)In
				generalThe Secretary shall issue regulations to establish an
				effective drug identification and tracking system through which drug
				manufacturers, repackagers, wholesale distributors, and dispensers may
				authenticate the wholesale distribution history of any prescription drug that
				is subject to a requirement for a standardized numerical identifier under
				paragraph (2).
					(B)Content of
				regulationsThe regulations under subparagraph (A) shall—
						(i)establish
				standards for electronically accessible and interoperable databases through
				which drug manufacturers, repackagers, wholesale distributors, and dispensers
				may authenticate the wholesale distribution history of prescription drugs using
				the numerical identifiers required under paragraph (2), while maintaining the
				proprietary information of each entity;
						(ii)require the
				manufacturer or repackager of a prescription drug to apply such numerical
				identifier in at least 1 standardized form that is electronically
				readable;
						(iii)require the
				repackager of a prescription drug to link electronically within such databases
				the numerical identifier applied to the drug by the repackager to the numerical
				identifiers applied to the drug by the manufacturer or previous
				repackager;
						(iv)require each
				person that receives a prescription drug in wholesale distribution to
				authenticate the transaction history of the drug by authenticating the
				numerical identifier with the appropriate database;
						(v)require
				protections to ensure patient privacy, in compliance with the regulations
				promulgated under section 264(c) of the Health Insurance Portability and
				Accountability Act of 1996; and
						(vi)define the circumstances under which
				participants in the pharmaceutical supply chain may infer the contents of a
				case, pallet, or other aggregate of individual units, packages, or containers
				of drugs, from a unique identifier associated with the case, pallet, or other
				aggregate, without opening each case, pallet, or other aggregate or otherwise
				individually authenticating each unit.
						(C)Issuance of
				regulations
						(i)TimingThe Secretary shall issue proposed
				regulations under subparagraph (A) not later than 18 months after the date of
				the enactment of this paragraph. In determining such regulations, the Secretary
				shall provide sufficient time for inventory conversion across the supply
				chain.
						(ii)RequirementsWith regard to any drug, the regulations
				under subparagraph (A) shall be required for—
							(I)any wholesaler or
				repackager beginning on July 1, 2016; and
							(II)for any pharmacy
				beginning on July 1, 2017.
							(D)ExceptionThe
				tracking system under subparagraph (A) shall not apply to drugs that are
				transferred between Federal, State, or local governments which are authorized
				by Federal law to distribute such drugs.
					(E)Presidential
				waiver authority in case of public health emergenciesThe President may waive the application of
				the tracking system under subparagraph (A) in the case of a public health
				emergency.
					.
		7.Uniform national
			 standardsSubsection (e) of
			 section 503 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353), as
			 amended by sections 4, 5, and 6 of this Act, is amended by adding at the end
			 the following:
			
				(5)Uniform national
				standardsEffective 180 days after the date of enactment of the
				Safeguarding America’s Pharmaceuticals Act of
				2011, no State or political subdivision of a State may establish
				or continue in effect any requirement with respect to statements of
				distribution history, manufacturer packing lists, unique standardized numerical
				identifiers, or drug identification and tracking systems for prescription drugs
				that is different from, or in addition to, any requirement under this
				subsection.
				.
		8.Requirements for
			 licensure of wholesale distributors
			(a)RequirementsSection 503(e)(4) of the Federal Food,
			 Drug, and Cosmetic Act, as so redesignated by section 4(a)(3) of this Act is
			 amended—
				(1)in subparagraph
			 (B), by striking the second sentence and inserting the
			 following:
					
						Such guidelines shall prescribe
			 requirements for—(i)the storage and handling of such
				drugs;
						(ii)the establishment and maintenance of
				records of the distributions of such drugs;
						(iii)the payment to the State of a bond
				or other equivalent means of security in an amount deemed appropriate by the
				State;
						(iv)the conduct of mandatory background
				checks and fingerprinting of facility manager and his or her designated
				representative;
						(v)the establishment and implementation
				of qualifications for key personnel; and
						(vi)in accordance with subparagraph (D),
				the prohibition of certain persons from receiving or maintaining licensure for
				wholesale distribution.
						;
				and
				(2)by adding at the
			 end the following:
					
						(C)The guidelines under subparagraph (B) shall
				include requirements to prohibit a person from receiving or maintaining
				licensure for wholesale distribution if the person—
							(i)has been convicted of any felony for
				conduct relating to wholesale distribution, any felony violation of sections
				301(i) or (k) of this Act, or any felony violation of 18 U.S.C. 1365 involving
				a drug or biologic (relating to product tampering); or
							(ii)the person has engaged in a pattern
				of violating the requirements of this section, or State requirements for
				licensure, that presents a threat of serious adverse health consequences or
				death to
				humans.
							.
				(b)Effective
			 dateThe Secretary of Health and Human Services shall by
			 regulation issue the guidelines required by section 503(e)(4) of the Federal
			 Food, Drug, and Cosmetic Act, as amended by subsection (a), not later than 180
			 days after the date of the enactment of this Act. Section 503(e)(4) of such
			 Act, as so amended, shall take effect upon the expiration of 2 years after the
			 date such regulations are promulgated.
			9.Injunctions;
			 civil penalties
			(a)Injunction
			 proceedingsSubsection (a) of
			 section 302 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 332) is
			 amended by deleting paragraphs (h), (i), and (j) and inserting
			 paragraphs (h) and (j).
			(b)Civil
			 penaltySubsection (f) of section 303 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 333) is amended—
				(1)by redesignating
			 paragraphs (5) through (9) as paragraphs (6) through (10), respectively;
				(2)by inserting after
			 paragraph (4) the following:
					
						(5)(A)Any person who violates paragraph (2) or
				(3) of section 301(i) shall be subject to a civil monetary penalty of not more
				than $50,000 in the case of an individual and $250,000 in the case of any other
				person for such violation, not to exceed $500,000 for all such violations
				adjudicated in a single proceeding.
							(B)A civil monetary penalty under this
				paragraph shall be paid to the United States, except that, in a proceeding
				brought by a State under section 310(c)(1), 50 percent of a civil monetary
				penalty under this paragraph shall be paid to the State.
							(C)Amounts paid to the United States
				under this paragraph shall be—
								(i)deposited in the account providing
				appropriations for salaries and expenses of the Food and Drug Administration;
				and
								(ii)subject to the availability of
				appropriations, used by the Secretary to prevent and address unlawful
				counterfeiting and diversion of drugs, including through enforcement of
				paragraphs (2) and (3) of section 301(i) and investigation of potential
				violations of such paragraphs.
								(D)For fiscal year 2012 and each subsequent
				fiscal year, there is authorized to be appropriated to the Secretary for the
				programs and activities described in subparagraph (C)(ii) an amount equal to
				the total amount paid to the United States under this paragraph during the
				preceding fiscal year, to remain available until
				expended.
							;
				(3)in paragraph (6),
			 as so redesignated, by striking the term paragraph (1), (2), (3),
			 (4), each place such term appears and inserting paragraph (1),
			 (2), (3), (4), (5),;
				(4)in paragraph (7),
			 as so redesignated, by striking paragraph (5)(A) and inserting
			 paragraph (6)(A); and
				(5)in paragraph (8),
			 as so redesignated, by striking the term paragraph (6) each place
			 such term appears and inserting paragraph (7).
				10.State
			 enforcement of Federal requirementsSection 310 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 337) is amended by adding at the end the
			 following:
			
				(c)(1)A State may bring in its own name and
				within its jurisdiction proceedings for the civil enforcement, or to restrain
				violations, of paragraph (2) or (3) of section 301(i) or paragraph (1), (2),
				and (3) of section 503(e) if the drug or person that is the subject of the
				proceedings is located in the State.
					(2)No proceeding may be commenced by a
				State under paragraph (1)—
						(A)before 30 days after the State has
				given written notice to the Secretary that the State intends to bring such
				proceeding;
						(B)before 90 days after the State has
				given written notice to the Secretary of such intent if the Secretary has,
				within such 30 days, commenced an informal or formal enforcement action
				pertaining to the violation which would be the subject of such proceeding;
				or
						(C)if the Secretary is diligently
				prosecuting a proceeding in court pertaining to the violation, has settled such
				proceeding, or has settled the informal or formal enforcement action pertaining
				to such
				violation.
						.
		11.Study on threats
			 to domestic prescription drug supply chain
			(a)In
			 generalNot later than 18 months after the date of the enactment
			 of the Safeguarding America’s Pharmaceuticals
			 Act of 2011, the Secretary of Health and Human Services, in
			 consultation with Federal health and security agencies including the Department
			 of Homeland Security and the Department of Justice, shall—
				(1)complete a study
			 on threats to the domestic prescription drug supply chain; and
				(2)submit a report to
			 the Congress describing the results of the study and making recommendations for
			 improvement.
				(b)Issues To be
			 studiedThe study conducted under this section shall address the
			 following:
				(1)How to improve
			 coordination between the Food and Drug Administration (including the Office of
			 Criminal Investigations) and the Department of Homeland Security including at
			 the Nation’s 12 international mail facilities and express carrier hubs.
				(2)Any additional
			 authorities needed by the Food and Drug Administration and the Department of
			 Homeland Security in order to ensure misbranded, adulterated, and counterfeit
			 drugs and drugs in violation of section 505 are destroyed at the Nation’s
			 international mail facilities and express carrier hubs.
				(3)New and emerging
			 technologies to assist with screening drug imports in a more efficient
			 manner.
				(4)The adequacy of
			 the number of personnel within the Food and Drug Administration and the
			 Department of Homeland Security and room for growth and improvement, including
			 the need for additional personnel and how such additional personnel should be
			 employed at the Nation’s international mail facilities and express carrier
			 hubs.
				(5)The potential
			 interface among the Department of Homeland Security targeting systems
			 (including the Automated Targeting System), the Food and Drug Administration
			 targeting system (including the Oasis System), and express carrier targeting
			 systems to create a unified system that—
					(A)tracks all illegal
			 drug imports arriving at the Nation’s 12 international mail facilities and
			 express carrier hubs; and
					(B)provides for
			 consultation by manufacturers and other private entities actively involved in
			 tracking counterfeit drug enterprises.
					(6)Any additional
			 authorities which the Food and Drug Administration and the Department of
			 Homeland Security need to provide greater security at the Nation’s borders and
			 within the Nation against counterfeit and unapproved prescription drugs.
				(7)How the Food and
			 Drug Administration and the Department of Homeland Security can better
			 coordinate with the private sector to provide greater enforcement against
			 counterfeit prescription drugs.
				(8)Statistically
			 significant data calculating the percentage of drugs entering the Nation,
			 including those entering through the Nation’s 12 international mail facilities
			 and express carrier hubs, that are counterfeit, misbranded, adulterated, or
			 otherwise inadmissible.
				(c)ConsultationIn
			 conducting the study required by this section, the Secretary of Health and
			 Human Services, in consultation with the Secretary of Homeland Security, shall
			 consult with technology developers, drug manufacturers, and other interested
			 parties.
			
